Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first acquisition unit” “second acquisition unit” “detection unit” “output unit” “third acquisition unit” “generation unit” and “calculation unit” in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 9-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antone, Matthew E., and Seth Teller. "Automatic recovery of relative camera rotations for urban scenes." Proceedings IEEE Conference on Computer Vision and Pattern Recognition. CVPR 2000 (Cat. No. PR00662). Vol. 2. IEEE, 2000 (hereinafter referred to as “Antone”) in view of Gunkel et al., US 2022/0067974 A1 (hereinafter referred to as “Gunkel”).

Regarding claim 1, Antone discloses an information processing apparatus comprising (see Antone pg. 7, where a “250MHz SGI Octane” and “6MB of memory” were used): a first acquisition unit configured to acquire a plurality of images that is based on image capturing performed by a plurality of imaging apparatuses (see Antone Abstract, and Fig. 1, and pg. 7 “6.2 Real Data” where multiple cameras in a city capture images); a second acquisition unit configured to acquire three-dimensional shape data of an object which is generated based on the plurality of images and states of the plurality of imaging apparatuses obtained at a time point (see Antone Abstract and pg. 7 “6 Results,” where “initial pose estimates” are the initial states of the cameras; see also Figs. 2 through 4, and pgs. 3 through 5 “3 Vanishing Point Estimation,” where the edges shape data is estimated based on the images and initial pose estimates); a detection unit configured to detect that a state of any one of the plurality of imaging apparatuses obtained at a time point of the image capturing is different from a state thereof obtained at a time point, based on the plurality of images acquired by the first acquisition unit and the three-dimensional shape data acquired by the second acquisition unit; and an output unit configured to output information that is based on a result of detection performed by the detection unit (see Antone pg. 3 “2.3 Position Invariance,” where “pose error” is determined based on the edge shape data and images; see also pg. 7 “7 Conclusions,” where cameras were aligned despite initial camera rotation errors exceeding 30 degrees; see also pg. 6 “5 Rotational Registration,” where the edge shape data is used to find the correct camera orientations).
Antone does not explicitly disclose states of the plurality of imaging apparatuses obtained at a time point earlier than a time point of the image capturing.
However, Gunkel discloses states of the plurality of imaging apparatuses obtained at a time point earlier than a time point of the image capturing (see Gunkel para. 0181, where “the processing resource is configured to determine, after an earlier calibration, a need for re-calibration”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the earlier in time camera calibration of Gunkel as the initial pose estimate of Antone’s cameras, because it is predictable that doing so would improve the accuracy of Antone’s rotation registration by first starting with carefully calibrated data instead of Antone’s intial estimates that were erroneous by as much as 30 degrees.

Claims 17 and 18 are rejected under the same analysis as claim 1 above.

Regarding claim 2, Antone discloses further comprising: a third acquisition unit configured to acquire states of the plurality of imaging apparatuses obtained at a time point; and a generation unit configured to generate a projection image of an object corresponding to each of the plurality of imaging apparatuses based on the states acquired by the third acquisition unit and the three-dimensional shape data acquired by the second acquisition unit (see Antone Figs. 2 through 4, and pgs. 3 through 5 “3 Vanishing Point Estimation,” where a 3D edge is represented by its 2D projection).
Antone does not explicitly disclose states of the plurality of imaging apparatuses obtained at a time point earlier than a time point of the image capturing.
However, Gunkel discloses states of the plurality of imaging apparatuses obtained at a time point earlier than a time point of the image capturing (see Gunkel para. 0181, where “the processing resource is configured to determine, after an earlier calibration, a need for re-calibration”).

Regarding claim 3, Antone discloses wherein the detection unit detects that a state of any one of the plurality of imaging apparatuses obtained at a time point of the image capturing is different from a state thereof obtained at a time point, based on the projection image of the object generated by the generation unit and a region of the object in each image acquired by the first acquisition unit (see Antone Figs. 2 through 4, and pgs. 3 through 5 “3 Vanishing Point Estimation,” where a 3D edge is represented by its 2D projection; see also pg. 7, where “edge projection error” is determined; therefore, the determination of this error is a comparison of the projected edge and edge regions).
Antone does not explicitly disclose states of the plurality of imaging apparatuses obtained at a time point earlier than a time point of the image capturing.
However, Gunkel discloses states of the plurality of imaging apparatuses obtained at a time point earlier than a time point of the image capturing (see Gunkel para. 0181, where “the processing resource is configured to determine, after an earlier calibration, a need for re-calibration”).

Regarding claim 4, Antone discloses wherein the detection unit detects that a state of any one of the plurality of imaging apparatuses obtained at a time point of the image capturing is different from a state thereof obtained at a time point, by comparing the projection image of the object generated by the generation unit and a region of the object in each image acquired by the first acquisition unit with each other (see Antone Figs. 2 through 4, and pgs. 3 through 5 “3 Vanishing Point Estimation,” where a 3D edge is represented by its 2D projection; see also pg. 7, where “edge projection error” is determined; therefore, the determination of this error is a comparison of the projected edge and edge regions).
Antone does not explicitly disclose states of the plurality of imaging apparatuses obtained at a time point earlier than a time point of the image capturing.
However, Gunkel discloses states of the plurality of imaging apparatuses obtained at a time point earlier than a time point of the image capturing (see Gunkel para. 0181, where “the processing resource is configured to determine, after an earlier calibration, a need for re-calibration”).

Regarding claim 9, Antone discloses wherein the information that is based on the result of detection includes information indicating that a state of any one of the plurality of imaging apparatuses obtained at a time point of the image capturing is different from a state thereof obtained at a time point (see Antone pg. 3 “2.3 Position Invariance,” where “pose error” is determined based on the edge shape data and images; see also pg. 7 “7 Conclusions,” where cameras were aligned despite initial camera rotation errors exceeding 30 degrees; see also pg. 6 “5 Rotational Registration,” where the edge shape data is used to find the correct camera orientations).
Antone does not explicitly disclose a time point earlier than a time point of the image capturing.
However, Gunkel discloses states of the plurality of imaging apparatuses obtained at a time point earlier than a time point of the image capturing (see Gunkel para. 0181, where “the processing resource is configured to determine, after an earlier calibration, a need for re-calibration”).

Regarding claim 10, Antone discloses wherein the information that is based on the result of detection includes information indicating an imaging apparatus a state of which obtained at a time point of the image capturing is different from a state thereof obtained at a time point (see Antone pg. 3 “2.3 Position Invariance,” where “pose error” is determined based on the edge shape data and images; see also pg. 7 “7 Conclusions,” where cameras were aligned despite initial camera rotation errors exceeding 30 degrees; see also pg. 6 “5 Rotational Registration,” where the edge shape data is used to find the correct camera orientations).
Antone does not explicitly disclose a time point earlier than a time point of the image capturing.
However, Gunkel discloses states of the plurality of imaging apparatuses obtained at a time point earlier than a time point of the image capturing (see Gunkel para. 0181, where “the processing resource is configured to determine, after an earlier calibration, a need for re-calibration”).

Regarding claim 11, Antone disclose wherein the information that is based on the result of detection includes information indicating a number of imaging apparatuses a state of each of which obtained at a time point of the image capturing is different from a state thereof obtained at a time point (see Antone pg. 3 “2.3 Position Invariance,” where “pose error” is determined based on the edge shape data and images; see also pg. 7 “7 Conclusions,” where cameras were aligned despite initial camera rotation errors exceeding 30 degrees; see also pg. 6 “5 Rotational Registration,” where the edge shape data is used to find the correct camera orientations; therefore, the output indicates the number of cameras in error by including a non-zero error for each camera that is in error and a zero for those not in error, thereby indicating the total number of cameras that have changed).
Antone does not explicitly disclose a time point earlier than a time point of the image capturing.
However, Gunkel discloses states of the plurality of imaging apparatuses obtained at a time point earlier than a time point of the image capturing (see Gunkel para. 0181, where “the processing resource is configured to determine, after an earlier calibration, a need for re-calibration”).

Regarding claim 12, Antone discloses wherein the information that is based on the result of detection includes information indicating a type of a state which has changed (see Antone pg. 3 “2.3 Position Invariance,” where “pose error” is determined based on the edge shape data and images; see also pg. 7 “7 Conclusions,” where cameras were aligned despite initial camera rotation errors exceeding 30 degrees; see also pg. 6 “5 Rotational Registration,” where the edge shape data is used to find the correct camera orientations; therefore, the output indicates the type of the state changed is rotation).

Regarding claim 14, Antone does not explicitly disclose further comprising a third acquisition unit configured to acquire a state of the imaging apparatus obtained at a time point earlier than a time point of the image capturing.
However, Gunkel discloses further comprising a third acquisition unit configured to acquire a state of the imaging apparatus obtained at a time point earlier than a time point of the image capturing (see Gunkel para. 0181, where “the processing resource is configured to determine, after an earlier calibration, a need for re-calibration”).

Regarding claim 15, Antone does not explicitly disclose wherein the state of the imaging apparatus obtained at a time point earlier than a time point of the image capturing is a state at a stage of advance preparation of image capturing which is performed by the plurality of imaging apparatuses.
However, Gunkel discloses wherein the state of the imaging apparatus obtained at a time point earlier than a time point of the image capturing is a state at a stage of advance preparation of image capturing which is performed by the plurality of imaging apparatuses (see Gunkel para. 0181, where “the processing resource is configured to determine, after an earlier calibration, a need for re-calibration”).

Regarding claim 16, Antone discloses a storage device (see Antone pg. 7, where a “250MHz SGI Octane” and “6MB of memory” were used). 
Antone does not explicitly disclose further comprising a third acquisition unit configured to acquire a state of the imaging apparatus obtained at a time point earlier than a time point of the image capturing, wherein the third acquisition unit acquires a state at the stage of advance preparation of image capturing which is performed by the plurality of imaging apparatuses from a storage device in which the state at the stage of advance preparation of image capturing which is performed by the plurality of imaging apparatuses is stored.
However, Gunkel discloses further comprising a third acquisition unit configured to acquire a state of the imaging apparatus obtained at a time point earlier than a time point of the image capturing, wherein the third acquisition unit acquires a state at the stage of advance preparation of image capturing (see Gunkel para. 0181, where “the processing resource is configured to determine, after an earlier calibration, a need for re-calibration”) which is performed by the plurality of imaging apparatuses from a storage device in which the state at the stage of advance preparation of image capturing which is performed by the plurality of imaging apparatuses is stored (see Gunkel Fig. 2, and para. 0113, where calibration is performed using the server storage device).

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antone in view of Gunkel as applied to claim 4 above, and in further view of Wu et al., US 2020/0342610 A1 (hereinafter referred to as “Wu”).

Regarding claim 5, Antone discloses wherein the detection unit detects that a state of any one of the plurality of imaging apparatuses obtained at a time point of the image capturing is different from a state thereof obtained at a time point, based on a result obtained by comparing the projection image of the object generated by the generation unit and a region of the object in each image acquired by the first acquisition unit with each other (see Antone Figs. 2 through 4, and pgs. 3 through 5 “3 Vanishing Point Estimation,” where a 3D edge is represented by its 2D projection; see also pg. 7, where “edge projection error” is determined; therefore, the determination of this error is a comparison of the projected edge and edge regions).
Antone does not explicitly disclose a time point earlier than a time point of the image capturing; and a threshold value.
However, Gunkel discloses states of the plurality of imaging apparatuses obtained at a time point earlier than a time point of the image capturing (see Gunkel para. 0181, where “the processing resource is configured to determine, after an earlier calibration, a need for re-calibration”).
Furthermore, Wu discloses a threshold value (see Wu Abstract, and paras. 006 and 007, where a threshold is used to determine whether or not to notify the user of the camera of the pose change).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the threshold-based notification of Wu on the cameras of Antone, as modified by Gunkel, because it is predictable that the owner of the cameras would not want to be annoyed by constant notifications of minor camera error, and focus their time on correcting the more significant camera errors, thereby improving camera maintenance efficiencies.

Regarding claim 6, Antone discloses wherein the information that is based on the result of detection is information that is based on a deviation between the projection image of the object generated by the generation unit and the region of the object in each image acquired by the first acquisition unit (see Antone Figs. 2 through 4, and pgs. 3 through 5 “3 Vanishing Point Estimation,” where a 3D edge is represented by its 2D projection; see also pg. 7, where “edge projection error” is determined; therefore, the determination of this error is a comparison of the projected edge and edge regions and the error is the measured deviation).

Regarding claim 7, Antone discloses wherein the deviation is expressed by a proportion of the projection image of the object generated by the generation unit to the region of the object in each image acquired by the first acquisition unit (see Antone pg. 7, where “the number of outlier edges is expressed as a percentage of the number of true scene edges,” thereby showing a proportion of the discrepancies; see also pg. 7 “7 Conclusions,” where the error was expressed as a deviation of by 30 degrees which is itself a proportion of the deviation of the x direction wo the y direction of the discrepancies of the edge projection and edge region).

Regarding claim 8, Antone discloses further comprising a calculation unit configured to calculate, based on the deviation, an amount of correction of a state of an imaging apparatus a state of which obtained at a time point of the image capturing is different from a state thereof obtained at a time point (see Antone Figs. 2 through 4, and pgs. 3 through 5 “3 Vanishing Point Estimation,” where a 3D edge is represented by its 2D projection; see also pg. 7, where “edge projection error” is determined; see also pg. 7 “7 Conclusions,” where the error was expressed as a deviation of by 30 degrees and therefore requires a readjustment/correction of 30 degrees).
Antone does not explicitly disclose a time point earlier than a time point of the image capturing; and a threshold value.
However, Gunkel discloses states of the plurality of imaging apparatuses obtained at a time point earlier than a time point of the image capturing (see Gunkel para. 0181, where “the processing resource is configured to determine, after an earlier calibration, a need for re-calibration”).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antone in view of Gunkel as applied to claim 1 above, and in further view of Schlegel et al., US 2020/0088582 A1 (hereinafter referred to as “Schlegel”).

Regarding claim 13, Antone does not explicitly disclose wherein the information that is based on the result of detection includes information indicating prompting correction of a state of the imaging apparatus.
However, Schlegel discloses wherein the information that is based on the result of detection includes information indicating prompting correction of a state of the imaging apparatus (see Schlegel paras. 0037-0040, where the user is prompted with how the camera is in error and also arrows showing how to correct the camera error).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the guidance techniques of Schlegel to instruct the owner how to correct the erroneous cameras of Antone, as modified by Gunkel, because it is predictable that doing so would improve the cameras by ensuring the cameras are pointed in the directions originally intended to be surveilled by the owner of the cameras.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663